IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN RE: DAVID C. NOWAKOWSKI                   : No. 285 WAL 2019
                                             :
                                             :
PETITION OF: DAVID NOWAKOWSKI                : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 3rd day of February, 2020, the Petition for Allowance of Appeal is

DENIED.